William Kentt pi* ags* Thomas Smith Defend* in an Ación of the case for Selling vnto the saide pi* a Serv* woman wch the saide Defend* brought out of England, cal’d by the name of Sarah Blacklock, who did acknowledge aboard the Vessell to the saide Defend* & others, that she was guilty of a capitall crime wch she had committed in old England wo11 is conceived to bee the murthering of a Childe, she had by a dutchman in England which is by her one confession in Court. And that the saide Defend* did conceale the same from the plaint, although hee formerly knew it, and is now by law taken of by Authority & committed to prison, for woh Serv* the plaint, gave the Defend* Eight pounds in mony, wo)l Serv* was never made over according to law by the Defend* but refused to doe the Same & due damages according to attachm* dated ye 21th of June, 1672. . . . The Jurie . . . founde for the pi* Eight pounds dammage in m° & costs of Court, wch was twenty six shillings & eight pence.
Execution issued ye 8*11 Aug0 72 for 91! 6s 8d m°
[ See below, pp. 149, 164-5, 185, 189, 237.]